Name: Commission Regulation (EC) No 2109/1999 of 4 October 1999 fixing, for September 1999, the specific exchange rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: financial institutions and credit;  accounting;  beverages and sugar;  monetary economics
 Date Published: nan

 EN Official Journal of the European Communities 5. 10. 1999L 258/8 COMMISSION REGULATION (EC) No 2109/1999 of 4 October 1999 fixing, for September 1999, the specific exchange rate for the amount of the reimbursement of storage costs in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector (1), Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (2), Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (3), as last amended by Regulation (EC) No 1642/1999 (4), and in partic- ular Article 1(3) thereof, Whereas: (1) Article 1(2) of Regulation (EEC) No 1713/93 provides that the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EC) No 2038/ 1999 is to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the month of storage; that specific rate must be fixed each month for the previous month; however, in the case of the reimbursable amounts applying from 1 January 1999, as a result of the introduction of the agrimonetary arrangements for the euro from that date, the fixing of the conversion rate should be limited to the specific exchange rates prevailing between the euro and the national currencies of the Member States that have not adopted the single currency; (2) Application of these provisions will lead to the fixing, for September 1999, of the specific exchange rate for the amount of the reimbursement of storage costs in the various national currencies as indicated in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specific exchange rate to be used for converting the amount of the reimbursement of the storage costs referred to in Article 8 of Regulation (EC) No 2038/1999 into national currency for September 1999 shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 5 October 1999. It shall apply with effect from 1 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 252, 25.9.1999, p. 1. (2) OJ L 349, 24.12.1998, p. 1. (3) OJ L 159, 1.7.1993, p. 94. (4) OJ L 195, 28.7.1999, p. 3. EN Official Journal of the European Communities5. 10. 1999 L 258/9 ANNEX to the Commission Regulation of 4 October 1999 fixing, for September 1999, the exchange rate for the amount of the reimbursement of storage costs in the sugar sector Specific exchange rate EUR 1 = 7,43394 Danish kroner 326,867 Greek drachma 8,63480 Swedish kroner 0,647337 Pound sterling